DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application, filed on 11/05/2020, has been received, entered and made of record.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/09/2020 and 03/05/2021 were filed in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statements are being considered by the examiner as indicated below.
Applicant has provided an explanation of relevance of cited document(s) Japanese Patent No. 4012093 and Japanese Patent Application Laid-Open No. 2018-186381 on page(s) 1-3 of the specification.
Reference(s) Japanese Patent No. 4012093 and Japanese Patent Application Laid-Open No. 2018-186381 are general background reference(s) covering image reading apparatus configured to detect a size of the original based on the read original image.
References are pertinent to some feature(s) in claim(s) 1 and 5.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “unit” in claims 1, 2, 5 and 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Referring to claim 1, the closest prior art searched Kusuhata (US 2017/0034386 A1) discloses an image reading apparatus (fig.1, image scanning apparatus 1), comprising: 
      a reading unit (fig.2, image scanning apparatus 1) including a transparent member (fig.2, platen 21) on which an original is to be placed, a light source (figs.4A and 6, exposure lamp 94) configured to radiate light and to move in a first direction (fig.6, y-axis direction (sub-scanning direction)), and a reading element (figs.4A and 6, CCD 92) configured to receive reflected light from the original illuminated with the light radiated from the light source ([0050], [0054] and [0065]); 
      a pressure plate (figs.2 and 3A, platen cover 22) configured to turn with respect to the reading unit between a closing angle where a surface of the transparent member is covered by the pressure plate and an opening angle where the surface of the transparent member is exposed, wherein the pressure plate presses the original placed on the transparent member toward the transparent member in a state where an angle of the pressure plate with respect to the reading unit is the closing angle (figs.3A and 3B); 
     an angle detector (fig.4B, angle determiner 52e) configured to detect a first state in which the angle of the pressure plate with respect to the reading unit is a first angle (fig.3A, angle .theta.3) larger than the closing angle (figs.3A-B, [0073]-[0075]); and 
         at least one processor (fig.4A, CPU 50) performs the followings: 
([0071] and [0080]); 
                 to determine a size of the original in a second direction orthogonal (fig.6, x-direction (main scanning direction)) to the first direction based on the image data ([0064], [0065], [0068], [0075]); and 
                to switch a first size determination mode and a second size determination mode (fig.5, S107, [0088] and [0101]),   
               wherein, in the first size determination mode, the light source radiates the light to illuminate the original placed on the transparent member in a case where a first change is detected by the angle detector, the first change being a change of the angle of the pressure plate with respect to the reading unit from an angle larger than the first angle to the first angle ([0100]-[0101]) (Note: when the angle is changed from theta.2 to theta.3 and the pressure plate lift is not detected, the original width detection processing is performed (first size determination mode)), and 
               wherein, in the first size determination mode, the at least one processor is configured to determine the size of the original in the second direction based on the image data corresponding to the light which the light source radiates based on a detection of the first change by the angle detector ([0100]-[0101]).
      However, the searched prior art individually or combined fails to disclose or make obvious the claimed subject matter. That is, Examiner did not find any reference that discloses or would have rendered obvious: “a second state in which the angle of the pressure plate with respect to the reading unit is a second angle smaller than the first angle and larger than the closing angle, and wherein, in the second size determination mode, the light source does not radiate the light in a case where the first change is detected by the angle detector and the light source radiates the light to illuminate the original placed on the transparent member in a case where a second change is detected by the angle detector, the second change being a change of the angle of the pressure plate with respect to the reading unit from the first state to the second state, and wherein, in the second size determination mode, the at least one processor is configured to determine the size of the original in the second direction based on the image data corresponding to the light which the light source radiates based on a detection of the second change by the angle detector.”
It follows that claims 2-4 are then inherently allowable for depending on allowable base claim 1.
Referring to claim 5, the same reasons for allowance provided for claim 1 are applicable herein and it follows that claims 6-8 are then inherently allowable for depending on allowable base claim 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUSTAPHA DIABY whose telephone number is (571)270-1669. The examiner can normally be reached on Monday-Friday: 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING Y. POON can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOUSTAPHA DIABY/Primary Examiner, Art Unit 2675